Case 1:20-cv-00207-GPG Document 6 Filed 02/06/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00207-GPG

TIFFANY GRAYS,

       Plaintiff,

v.

KEYBANK NATIONAL ASSOCIATION,
UNKNOWN KEYBANK CO-CONSPIRATORS,
SUNNY ASFAW,
MELISSA “MEL” HOOKS,
MYESHA HENDERSON, and
JUDITH DONALDSON,

       Defendants.


                                   ENTRY OF APPEARANCE


To the clerk of court and all parties of record:

       I hereby certify that I am a member in good standing of the bar of this court, and I appear

in this case as counsel for the Defendant, KEYBANK NATIONAL ASSOCIATION.


       DATED this 6th day of February, 2020.
                                                s/ David C. Walker
                                               David C. Walker, Colo. Atty. Reg. No. 36551
                                               Brown Dunning Walker PC
                                               2000 South Colorado Blvd
                                               Tower 2, Suite 700
                                               Denver, CO 80222
                                               Ph: 303-329-3363
                                               dwalker@bdwfirm.com
Case 1:20-cv-00207-GPG Document 6 Filed 02/06/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that I have this 6th day of February, 2020, served a true and accurate copy of
the foregoing ENTRY OF APPEARANCE by electronic mail to the following parties of record:

Tiffany Grays
PO Box 472322
Aurora, CO 80047
Legalgrays@gmail.com


                                                s/ Jennifer L. Mellott




                                                  2
